Case 18-34214-bjh11 Doc 117 Filed 06/14/19          Entered 06/14/19 17:09:07      Page 1 of 9



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - Telefax

Attorney for Debtor
                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE                                       §
                                            §
NOBLE REY BREWING CO, LLC                   §       CASE 18-34214-11
                                            §
        DEBTOR                              §

                   APPLICATION FOR ALLOWANCE OF FINAL
        ATTORNEY'S FEES AND EXPENSES AND DISBURSEMENT OF RETAINER


        NO HEARING WILL BE CONDUCTED HEREIN UNLESS A WRITTEN
        RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
        BANKRUPTCY COURT, 1100 COMMERCE STREET, 12TH FLOOR,
        DALLAS, TEXAS 75242, BEFORE 5:00 O'CLOCK P.M., ON
        JULY 4, 2019, WHICH IS TWENTY-ONE (21) DAYS FROM THE
        DATE OF SERVICE HEREOF.

        ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE
        CLERK. A COPY MUST BE SERVED UPON COUNSEL FOR THE
        MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
        HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE
        HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

        IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
        REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO
        BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
        GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY
        BE TAKEN.


TO THE HONORABLE U.S. BANKRUPTCY JUDGE HARLIN D. HALE:

        COMES NOW, Eric A. Liepins and the law firm of Eric A. Liepins, P.C., ("Applicant"), the

duly appointed and authorized counsel for Noble Rey Brewing Co., LLC (“Debtors’) pursuant to11
Case 18-34214-bjh11 Doc 117 Filed 06/14/19              Entered 06/14/19 17:09:07         Page 2 of 9



U.S.C. §331, files this its application for allowance of final attorney's fees and reimbursement of

expenses, and disbursement of Retainer under Local Bankruptcy Rule 2016(b) and in support

thereof, would respectfully show unto the Court as follows:

                                                  I.

                                         INTRODUCTION

        This Court has jurisdiction of this matter, pursuant to 11 U.S.C. § 157 since this is a matter

involving the administration of the Estate and a request for allowance of attorney's fees and

reimbursement of expenses by Debtor's counsel, pursuant to 11 U.S.C. §331.

                                                  II.

        Debtor filed its voluntary petition in bankruptcy pursuant to Chapter 11 of the United States

Bankruptcy Code ("Code") on or about December 19, 2018.

        Debtor has filed its Disclosure of Compensation pursuant to Bankruptcy Rule 2016 setting

forth the compensation previously paid to Applicant and the Compensation Agreement between

Applicant and Debtor in connection with the payment of legal services and expenses incurred in

connection with this Chapter 11 proceeding.

        As indicated in the Disclosure of Compensation, the Debtor has paid to Applicant a retainer

of $6,717, which retainer was to be applied, pursuant to authorizing of this Court, to obtain the legal

services rendered and reimbursement of costs expended in connection with this proceeding.

        Since its employment as counsel for the Debtor, Applicant has performed numerous and

extensive legal services for Debtor throughout this bankruptcy case which have assisted the Debtor

in this Chapter 11 proceeding. Said services have substantially benefitted the Debtor and Creditors

and parties in interest of the Estate.
Case 18-34214-bjh11 Doc 117 Filed 06/14/19              Entered 06/14/19 17:09:07        Page 3 of 9



       Applicant has not previously sought reimbursement of its fees and expenses from the Estate

in connection with its representation of the Debtors in this matter or disbursement of retainer funds.

                                                 III.

                                          TIME PERIOD

       This Application covers the time period from December 18, 2018 through June 14, 2019.

(hereinafter the "Applicable Period"). A detailed statement of the legal services performed by the

Applicant for Debtor during the Applicable Period, together with the listing of attorneys and legal

assistants who devoted time during this period, along with the billing rates of such individuals is

attached hereto and incorporated as Exhibit "A". This statement shows the date that services were

rendered, the nature of the services rendered, by whom such services were rendered, and the time

required for the performance of such services.

       A total of $20,287.50 as been incurred in fees for time expended in services rendered during

the Applicable Period.

       In addition, a total of $3,897.43 in out-of-pocket expenses has been incurred by Applicant

in connection with these proceedings during the Applicable Period.

                                                 IV.

                           ATTORNEY'S AND LEGAL ASSISTANTS

       In connection with the services rendered to Debtor in connection with these proceedings, the

services have been performed by the following attorneys within the firm:

       Attorney                                                       Rate per Hour

       Eric A. Liepins (EAL)                                          $275.00

       Such hourly rates are reasonable, considering the nature of the services performed, the

success of those proceedings, and the experience of the attorneys rendering such service. Most all
Case 18-34214-bjh11 Doc 117 Filed 06/14/19            Entered 06/14/19 17:09:07          Page 4 of 9




the services performed in connection with the various matters which are subject to this Application

and require experience, knowledgeable bankruptcy and litigation counsel.

       Eric A. Liepins has been a licensed practitioner for twenty-nine (29) years in Texas, with

most of such practice concentrating in the areas of representation of debtors and creditors in

bankruptcy matters. Mr. Liepins is board certified in business bankruptcy law, and licensed to

practice before all the Courts of this State, as well as the United States District and Bankruptcy

Courts for the Northern, Eastern and Southern Districts of Texas, the Fifth Circuit Court of Appeals

and the United States Supreme Court.

                                                 V.

                          MAJOR TASKS RENDERED TO DEBTOR

       In connection with this Chapter 11 proceedings, the Applicant has rendered numerous and

extensive legal services to the Debtors, including, but not limited to, the following:

       1.      Initial meeting and consultation with clients;

       2.      Preparation of documents for filing, including Voluntary Petition
               and Creditor's Matrix;

       3.      Assistance in the preparation of Debtors’ Schedules & Statement
               of Financial Affairs;

       4.      Attendance at Debtors’ United States Trustee personal interview
               and §341 Meeting;

       5.      Representation in Motion to Relief from Stay;

       6.      Response and representation on Motion to Assume Leases;

       7       Preparation of Disclosure Statement and Plan of Reorganization;

       8.      Numerous telephone conversations and meetings with Debtors and creditors
               concerning the case;

       9.      Pleadings and hearings concerning sale of Debtor’s assets;
Case 18-34214-bjh11 Doc 117 Filed 06/14/19             Entered 06/14/19 17:09:07         Page 5 of 9




       9.      Attend Disclosure Statement and Confirmation hearings; and

       10.     Post Confirmation instructions to Debtor.


                               REQUEST FOR COMPENSATION


       Pursuant to the decisions of the United States Court of Appeals for the Fifth Circuit in In re

First Colonial Corp., 554 F.2d 1291 (5th Cir. 1977), and Johnson v. Georgia Highway Express, Inc.,

488 F.2d 741 (5th Cir. 1974), the Applicant requests the Court consider the following factors in

determining the amount of compensation as reasonable for Applicant's services in this case.

       (A)     Time and Labor Required:

       The Applicant's has expended 74.20 hours during the Applicable Period in representing the

Debtor in connection with these proceedings. The Applicant's records of time expended, in addition

to professional services for the Debtor, consist of hand-written and recorded diary entries by

individual attorneys and legal assistants, which have been placed on computer records. This time

does not come unless otherwise indicated, include the time of secretaries or other professional and

non-professional support staff. All professionals involved in the rendering of services in this

proceeding have made a deliberate effort to avoid any unnecessary duplication of work and time

expended. In certain instances, conferences and/or corroboration were necessary among attorneys

or between legal assistants and attorneys. This would require, because of the often complex nature

of their proceedings being drafted, factual and/or legal issues being raised, need of urgent action to

protect the Estate property, and many different aspects and matters involved in this bankruptcy court.

When more routine tasks were involved, the Applicant utilized its secretarial staff, whenever

possible, to avoid any unnecessary fees in this matter.

       B.      Novelty and Difficulty of Issues:
Case 18-34214-bjh11 Doc 117 Filed 06/14/19             Entered 06/14/19 17:09:07         Page 6 of 9




       In this case, many of the factual and legal issues involved in this case have been unusual and

difficult, often complex questions involving the operations and legal issues of the Debtor. Numerous

issues lack legal precedent and, accordingly, required Applicant to thoroughly research analygist law

to permit Debtors’ counsel and the Debtors to make informed decisions and judgments.

       C.      The Requisite Skill to Perform Legal Services Properly:

       The importance and complexity of the intertwined issues in the various matters are such that

attorneys with the highest skills have been utilized. This bankruptcy case contained a number of

difficult, complex, and subtle issues of law and tactics. The Applicant submits that he has effectively

and efficiently preformed the requirements and tasks assigned, and has provided great assistance to

the Debtor, other creditors in the case, investors, and parties in interest. The complex nature of the

operational, business, financial, and legal problems regarding the Debtor, which have been

represented in this proceeding, have required a high degree of expertise and skill.

       The Applicant believes that it has demonstrated the requisite professional skill in the respect

to both standard and novel problems encountered in this proceeding, and has handled all legal issues

in an efficient and effective matter.

       D.      Preclusion from Other Employment:

       The Applicant's representation of the Debtor has consumed a substantial portion of

Applicant's time in a concentrated manner, as more fully described in this Application. The

Applicant, however, is unable to specifically estimate the amount of business it had been precluded

from accepting because of its involvement in the representation of the Debtor in this case. However,

Applicant has been unable to develop the additional clients and amount of business it normally

would have during the period of time it has represented Debtor.

       E.      Customary Fees:
Case 18-34214-bjh11 Doc 117 Filed 06/14/19            Entered 06/14/19 17:09:07         Page 7 of 9




       The Applicant is applying for final compensation for fees that reflected its customary billing

rates. The hourly rates charged for attorney's performing services are within the range of those

customarily charged by other law firms of requisite skill and experience in the Northern District of

Texas. The Applicant has had to absorb many costs for which it cannot seek reimbursement.

       F.      Fee Fixed or Contingent:

       The fee for the Applicant's services are fixed fees based upon time spent in the case. The

Debtor has paid a retainer to Applicant and to the extent this Court allows fees and expenses in

excess of the retainer, Debtor has agreed to pay Applicant such excess.

       G.      Time Limitations Imposed by the Client and Other Circumstances:

       Due to the complex nature of the various transactions involved in the case, the Applicant was

forced to work under time restraints on numerous occasions.

       H.      Results Achieved:

       Through the efforts of Applicant working with the Debtor, the Estate was able to maintain

its assets and work toward proposing a Chapter 11 Plan for the benefit of the Estate. The Debtor

were able to propose and Plan which provides for a dividend to creditors of the Estate.

       I.      Experience, Reputation and Ability:

       Applicant has represented all types of entities in liquidation of reorganization cases in the

State of Texas, and elsewhere, and believes he enjoys a good representation as experienced and

capable bankruptcy counsel.

       J.      The Undesirability of the Case:

       Although complex, this case was not particularly undesirable.

       K.      The Nature, Length, and Professional Relationship With the Client:
Case 18-34214-bjh11 Doc 117 Filed 06/14/19               Entered 06/14/19 17:09:07          Page 8 of 9




        The Applicant was approached for advice in certain litigation and bankruptcy matters, and

was employed by the Debtor prior to the Debtor's voluntary petition being filed in this case. The

Applicant had not represented the Debtor in other matters prior to his employment in this case.

        L.      Awards in Similar Cases:

        The Applicant is of the opinion that the services rendered by counsel for the Debtor have

benefitted the Estate, and all parties in interest. The Applicant further represents that the fees applied

for are in conformity with fees allowed in similar proceedings for similar services rendered and

results obtained. The Applicant respectfully requests the Court take notice of the awards that have

been made in similar proceedings of this size and complexity.

        The above analysis and the narrative entries in the Exhibit "A" demonstrate the beneficial

services rendered by Applicant for the Debtor for which compensation is appropriate. In sum,

through the Applicant's efforts on the detailed and complex matters in this case, the Applicant was

able to assist the Debtors in negotiating, documenting, funding, and consummation of a course of

action resulting in the maximum benefit to the Estate and the Creditors of the Estate.

        WHEREFORE, PREMISES CONSIDERED, the Applicant respectfully requests this

Honorable Court to allow the sum of $20,287.50 in compensation for professional fees and for

reimbursement of $ 3,897.43 in out-of-pocket expenses incurred by the Applicant in connection

with these proceedings; that Applicant be allowed to apply the retainer funds in the amount of

$6,717; and that Debtors’ estate be authorized to pay these amounts in excess of such retainer as

allowed by the Court if available from funds of the Debtors, and that Applicant have such other and

further relief, in law or equity, to which it may show himself justly entitled.

                                                Respectfully submitted,

                                                Eric A. Liepins
                                                Eric A. Liepins, P.C.
Case 18-34214-bjh11 Doc 117 Filed 06/14/19           Entered 06/14/19 17:09:07       Page 9 of 9




                                             12770 Coit Road, Suite 1100
                                             Dallas, Texas 75251
                                             (972) 991-5591
                                             (972) 991-5788 - Fax

                                             __/s/ Eric Liepins_____________________
                                             ERIC A. LIEPINS, SBN 12338110

                                             ATTORNEY FOR DEBTOR

                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing Application or
Notice of Application was forwarded to U. S. Trustee, all those persons requesting notice, and all
creditors of the estate, via U.S. Mail, this 14th day of June 2019.


                                             ___/s/ Eric Liepins__________
                                             ERIC A. LIEPINS



C:\...yetil\attyfee.app
